Almand, Justice.
The allegations in the present petition by a father to
modify a decree awarding the minor children to the mother, so as to allow the father the right of visitation, were insufficient to set forth a change of facts and circumstances occurring since the date of the decree, which affected the interest and welfare of the children; and, accordingly, the trial judge did not err in sustaining the general demurrer interposed by the mother and in dismissing the petition to modify. Scott v. Scott, 154 Ga. 659, 661 (115 S. E. 2); Sells v. Sells, 172 Ga. 911 (1) (159 S. E. 237); Shields v. Bodenhamer, 180 Ga. 122 (178 S. E. 294); Fuller v. Fuller, 197 Ga. 719 (3) (30 S. E. 2d, 600); Pope v. Pope, 209 Ga. 326 (72 S. E. 2d, 308).

Judgment affirmed.


All the Justices concur, except Atkinson, P. J., not participating.